Title: From Thomas Jefferson to the House of Representatives, 5 January 1803
From: Jefferson, Thomas
To: House of Representatives


          
            Gentlemen of the House of Representatives
          
          Agreeably to the request of the House of Representatives I now transmit a statement of the militia of those states from which any returns have been made to the War-office. they are, as you will percieve, but a small proportion of the whole.   I send you also the copy of a circular letter written some time since for the purpose of obtaining returns from all the states. should any others, in consequence of this be made during the session of Congress, they shall be immediately communicated.
          
            Th: Jefferson
            Jan. 5. 1803.
          
        